Citation Nr: 1638652	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and J. H.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a hearing before the undersigned in December 2015.


FINDINGS OF FACT

1.  In August 2002, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  

2.  The Veteran did not appeal the August 2002 rating decision, nor was new and material evidence submitted within the appeal period.

3.  Evidence relevant to the Veteran's claim received since the August 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.

4.  The Veteran's current bilateral hearing loss and tinnitus are at least as likely as not the result of acoustic trauma during service.


CONCLUSIONS OF LAW

1.  An August 2002 rating decision denying a claim of service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since August 2002 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VCAA

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

II. Claim to Reopen

The Veteran originally filed a claim of service connection for bilateral hearing loss in October 2001.
In August 2002, the RO denied the claim on the basis that there was no showing of etiology relating hearing loss to service.  The Veteran was notified of the decision by a September 2002 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the August 2002 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the August 2002 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since August 2002, the Veteran has submitted lay statements and provided a medical opinion asserting a possible relationship between the development of his claimed disability and his in-service duties as a Light Weapon Infantryman in the Army.  These documents are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This, at the very least, meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

III. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including sensorineural hearing loss and tinnitus (as diseases of the nervous system), detailed in 38 C.F.R. §3.309 (a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303 (b) See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303 (b) only apply to a chronic disease listed in § 3.309(a)).  Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309 (a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  Specifically, he asserts that while working as a Light Weapon Infantryman in the Army, he was exposed to noise from large weapons, explosions, and mortar fire.  See Veteran's December 2015 Statement.

A September 2009 VA audiological examination report shows that the Veteran has current bilateral hearing loss.  See 38 C.F.R. § 3.385.  The report also notes the Veteran's complaints of constant tinnitus, which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).

Given the Veteran's in-service history and his credibly reported exposure to acoustic trauma, the Board concedes his exposure to in-service acoustic trauma.  See 38 U.S.C.A. § 1154 (b) (2014).  The statutory provisions of 38 U.S.C.A. § 1154 (b) apply to an injury and the in-service consequences of that injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Following the September 2009 VA examination, the examiner indicated that audiometric testing for both the Veteran's induction physical and the separation physical revealed normal hearing with no significant threshold shift.  The examiner then opined that "since hearing loss due to noise occurs at the time of the exposure and not subsequently, the current loss cannot be linked to service noise exposure.  While tinnitus can be caused by noise exposure without the presence of hearing loss, there was no report or documentation of tinnitus during active duty found in the Veteran's claims file.  There is no evidence linking tinnitus to active duty noise exposure and there was no hearing loss present at the time of the Veteran's active duty.  [Those] being the case, hearing loss and tinnitus are less likely as not caused by military noise exposure."

However, the Board notes that even when a Veteran does not meet the regulatory requirements for a hearing loss disability at separation, he or she can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).   

In December 2015, the Veteran submitted a private medical opinion positively relating his bilateral hearing loss and tinnitus to service.  Physician, A. M., noted that the Veteran noticed that during and after his noise exposure while in-service, he experienced some immediate hearing loss, as well as, tinnitus.  The hearing loss had been bilateral.  The Veteran reported that he was exposed to noise in the form of explosives and gun fire.  He denied a history of exposure to other loud noises such as fire arm noise or loud machinery noise since serving in the military.
Following examination, A. M. opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to noise exposure while serving in the military and that there was a 50 percent or greater probability that his hearing loss and tinnitus were caused by acoustic trauma in service.  A. M. also noted that often the degree of a noise-related injury may not manifest fully immediately following an injury and in such cases, the full extent of hearing loss or tinnitus may not be noticed for years following the noise induced injury.

Upon careful review of the evidence of record, the Board finds that the private opinion is more probative on the medical question at hand, as to whether the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are related to his military service.  First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.   While the September 2009 VA examiner indicated that hearing loss due to noise exposure occurs at the time of the exposure and not subsequently and that the Veteran's current hearing loss cannot be linked to service noise exposure, the Board finds that the Veteran is competent to report the onset of decreased hearing acuity in both ears.  As previously noted, the Board has no reason to doubt the Veteran's exposure to hazardous noise without the benefit of hearing protection in service. 

The September 2009 VA examiner found that the Veteran's bilateral hearing loss and tinnitus are less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based largely on the fact that the Veteran's hearing acuity did not decline during service, and the Veteran did not report either hearing loss or tinnitus at separation.  In light of this narrow rationale, and the finding in Hensley, the Board assigns the September 2009 VA examination report limited evidentiary weight.

By contrast, the December 2015 positive nexus opinion of record is highly probative, given the rationale provided, especially in light of the Veteran's credible statements regarding his exposure and the onset of his hearing difficulty and tinnitus.  Combined, this evidence is sufficient to establish service connection.  

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current hearing loss and tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his hearing loss and tinnitus are related to his active service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


